Citation Nr: 0823697	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-13 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1 to August 14, 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The veteran testified at a hearing before the Board in April 
2008.


FINDINGS OF FACT

1.  In October 2003, the Board denied the reopening of the 
appellant's claim for entitlement to service connection for 
diabetes mellitus because new and material evidence had not 
been received since a February 1998 Board decision.

2.  The evidence associated with the claims file subsequent 
to the October 2003 decision does not raise a reasonable 
possibility of substantiating the claim for service 
connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The October 2003 Board decision denying the reopening of 
a claim for service connection for diabetes mellitus is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.1100 (2007).

2.  The additional evidence presented since the October 2003 
rating decision is not new and material, and the claim for 
entitlement to service connection for diabetes mellitus is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends that he suffered from diabetes mellitus 
in service, and that the condition caused his early 
discharge.  The personnel and service medical records do not 
support this.  The veteran contends that the records 
supporting his contentions are missing.

After the October 2003 Board decision, recent treatment 
records have been received.  While this evidence is new, it 
is not material because it does not show that the veteran had 
diabetes in service or that there is a connection between the 
veteran's current disability and his service.  Besides the 
new treatment records, there are also written statements and 
hearing testimony from the veteran.  These statements are 
reiterations of his prior contentions.  Lastly, there is a 
written statement received in March 2004 by D. C., which does 
not address any unestablished facts.

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for diabetes mellitus has not been received, the 
requirements for reopening are not met, and the Board's 
previous October 2003 decision not to reopen remains final.  
As the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in December 2003 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  In addition, the notice provided in 
December 2003 addressed the specific information and evidence 
necessary to reopen the claims for service connection for 
diabetes mellitus, and adequately informed him of the 
specific basis for the prior denial of his claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (in claim to reopen a 
previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  VA informed the claimant of the need 
to submit all pertinent evidence in her possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.

The Board acknowledges that the appellant was not provided 
notice concerning the assignment of disability ratings and 
the effective date of any grant of service connection until 
May 2007.  There is no prejudice to the appellant in 
proceeding with the issuance of a final decision despite VA's 
failure to provide more timely notice, as her claim for 
service connection is being denied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for diabetes 
mellitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


